On Motion for Rehearing.
Appellant, in an able and vigorous motion for rehearing, asserts that we erred in classifying the action of appellant’s former *298attorney as negligent. It is insisted that his action amounted to an “abandonment.” This distinction is sought to be drawn from said attorney’s testimony, which is in substance a description of the mental processes undergone by him in connection with his “forgetting” or “abandoning” the case.
We are unwilling to rest a decision as to the validity or finality of a judgment upon the particular mental processes experienced by appellant’s former attorney or his description thereof. The sound public policy calling for finality of judgments precludes this view.
The motion for rehearing is overruled.